DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (claims 1, 2, 4-8, 11-13, and 16-20) in the reply filed on 2/11/2022 is acknowledged.
Claims 3, 9, 10, 14, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/11/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 is an exact copy (including its dependency) of claim 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2011/0133258 and Chen hereinafter) in view of Chow et al (US 2010/0163988 and Chow hereinafter).
As to claims 1 and 4: Chen discloses [claim 1] a semiconductor device (Fig. 26A), comprising: a region of semiconductor material (602) comprising a first major surface (top surface) and a first conductivity type (Figs. 2 and 26A; [0012]; N-type is first conductivity type); a trench gate structure comprising: an active trench (trench in which 3320 and 3312 are formed in) extending from the first major surface into the region of semiconductor material (Figs. 8 and 26A; [0020]); a shield dielectric layer (3326) adjacent to a lower portion of the active trench (Figs. 9-12 and 26A; [0021] and [0044]); a shield electrode (3320) adjacent to the shield dielectric layer in the lower portion of the active trench, the shield electrode comprising a first polycrystalline semiconductor material (Fig. 26A; [0022] and [0044]; polysilicon); a gate dielectric layer (3324) adjacent to an upper portion of the active trench (Fig. 26A; [0044]); a gate electrode (3312) adjacent to the gate dielectric layer in the upper portion of the active trench, the gate electrode comprising a second polycrystalline semiconductor material (Fig. 26A; [0044]; polysilicon); a gate conductive layer (3340) adjacent to the gate electrode (Fig. 26A; [0044]); and a dielectric fill structure (1908/dielectric between 3320 and 3312; [0044]) in the active trench electrically isolating the gate electrode and the gate conductive layer from the shield electrode (Figs. 15 and 26A; [0028] and [0044]); a body region (3348) of a second conductivity type (P-type) opposite to the first conductive type in the region of semiconductor material extending from the major surface adjacent to the trench gate structure (Fig. 26A; [0034]); and a source region (3332) of the first conductivity type (N-type) in the body region adjacent to the trench gate structure (Fig. 26A; [0035] and [0044]).
Chen fails to expressly disclose [claim 1] a shield conductive layer adjacent to the shield electrode, the shield conductive layer comprising a first conductive material; the gate conductive layer comprising the first conductive material; [claim 4] wherein the first conductive material comprises one or more of a metal material or a silicide material.
Chow discloses in [0076] that the gate electrode in a trench can be made of the same material as the field plate (shield electrode) in the trench and can include doped polysilicon, a silicide portion, and/or portions of other conductive materials. Therefore, Chow discloses that the shield electrode can have a polysilicon portion and a silicide portion, same as the gate electrode. 
The claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing the shield electrode to have a composition from the list of Chow such as a polysilicon layer with a silicide portion; if this leads to the anticipated success, in the instant case providing a shield electrode and gate electrode with a desired conductance, it is likely the product not of innovation but of ordinary skill.
As to [claim 1] where the dielectric fill structure electrically isolates the gate electrode and the gate conductive layer from the shield conductive layer, when Chow is used to modify Chen, a shield conductive layer will be formed with the shield 

As to claim 11: Chen discloses a semiconductor device (Fig. 26A), comprising: a region of semiconductor material (602) comprising a first major surface (top surface) and a first conductivity type (Figs. 2 and 26A; [0012]; N-type is first conductivity type); a trench gate structure comprising: an active trench (trench in which 3320 and 3312 are formed in) extending from the first major surface into the region of semiconductor material (Figs. 8 and 26A; [0020]); a shield dielectric layer (3326) adjacent to a lower portion of the active trench (Figs. 9-12 and 26A; [0021] and [0044]); a shield electrode (3320) adjacent to the shield dielectric layer, the shield electrode comprising a first polycrystalline semiconductor material (Fig. 26A; [0022] and [0044]; polysilicon); a gate dielectric layer (3324) adjacent to an upper portion of the active trench (Fig. 26A; [0044]); a gate electrode (3312) adjacent to the gate dielectric layer in the upper portion of the active trench, the gate electrode comprising a second polycrystalline semiconductor material (Fig. 26A; [0044]; polysilicon); a gate conductive layer (3340) adjacent to the gate electrode (Fig. 26A; [0044]); and a dielectric fill structure (1908/dielectric between 3320 and 3312; [0044]) in the active trench electrically isolating the gate electrode and the gate conductive layer from the shield electrode (Figs. 15 and 26A; [0028] and [0044]); a body region (3348) of a second conductivity type (P-type) opposite to the first conductive type in the region of semiconductor material extending from the major surface adjacent to the trench gate structure (Fig. 26A; [0034]); and a source region (3332) of the first conductivity type (N-type) in the body region adjacent to the trench gate structure (Fig. 26A; [0035] and [0044]).
Chen fails to expressly disclose [claim 1] a shield conductive layer adjacent to the shield electrode, the shield conductive layer comprising a first conductive material, the first conductive material comprises one or more of a metal material or a silicide material; the gate conductive layer comprising the first conductive material. 
Chow discloses in [0076] that the gate electrode in a trench can be made of the same material as the field plate (shield electrode) in the trench and can include doped polysilicon, a silicide portion, and/or portions of other conductive materials. Therefore, Chow discloses that the shield electrode can have a polysilicon portion and a silicide portion, same as the gate electrode. 
The claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing the shield electrode to have a composition from the list of Chow such as a polysilicon layer with a silicide portion; if this leads to the anticipated success, in the instant case providing a shield electrode and gate electrode with a desired conductance, it is likely the product not of innovation but of ordinary skill.
As to [claim 1] where the dielectric fill structure electrically isolates the gate electrode and the gate conductive layer from the shield conductive layer, when Chow is used to modify Chen, a shield conductive layer will be formed with the shield 

As to claim 17: Chen discloses a method of forming a semiconductor device (Fig. 26A), comprising: providing a region of semiconductor material (602) comprising a first major surface (top surface) and a first conductivity type (Figs. 2 and 26A; [0012]; N-type is first conductivity type); providing a trench gate structure comprising: an active trench (trench in which 3320 and 3312 are formed in) extending from the first major surface into the region of semiconductor material (Figs. 8 and 26A; [0020]); a shield dielectric layer (3326) adjacent to a lower portion of the active trench (Figs. 9-12 and 26A; [0021] and [0044]); a shield electrode (3320) adjacent to the shield dielectric layer, the shield electrode comprising a first polycrystalline semiconductor material (Fig. 26A; [0022] and [0044]; polysilicon); a gate dielectric layer (3324) adjacent to an upper portion of the active trench (Fig. 26A; [0044]); a gate electrode (3312) adjacent to the gate dielectric layer in the upper portion of the active trench, the gate electrode comprising a second polycrystalline semiconductor material (Fig. 26A; [0044]; polysilicon); a gate conductive layer (3340) adjacent to the gate electrode (Fig. 26A; [0044]); and a dielectric fill structure (1908/dielectric between 3320 and 3312; [0044]) in the active trench electrically isolating the gate electrode and the gate conductive layer from the shield electrode (Figs. 15 and 26A; [0028] and [0044]); providing a body region (3348) of a second conductivity type (P-type) opposite to the first conductive type in the region of semiconductor material extending from the major surface adjacent to the trench gate structure (Fig. 26A; [0034]); and providing a source region (3332) of the first conductivity type (N-type) in the body region adjacent to the trench gate structure (Fig. 26A; [0035] and [0044]).
Chen fails to expressly disclose [claim 1] a shield conductive layer adjacent to the shield electrode, the shield conductive layer comprising a first conductive material, the first conductive material comprises one or more of a metal material or a silicide material; the gate conductive layer comprising the first conductive material. 
Chow discloses in [0076] that the gate electrode in a trench can be made of the same material as the field plate (shield electrode) in the trench and can include doped polysilicon, a silicide portion, and/or portions of other conductive materials. Therefore, Chow discloses that the shield electrode can have a polysilicon portion and a silicide portion, same as the gate electrode. 
The claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing the shield electrode to have a composition from the list of Chow such as a polysilicon layer with a silicide portion; if this leads to the anticipated success, in the instant case providing a shield electrode and gate electrode with a desired conductance, it is likely the product not of innovation but of ordinary skill.
As to [claim 1] where the dielectric fill structure electrically isolates the gate electrode and the gate conductive layer from the shield conductive layer, when Chow is used to modify Chen, a shield conductive layer will be formed with the shield .

Claims 2, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chow as applied to claims 1, 11, and 17 above, and further in view of Burke et al (US 2010/0123192 and Burke hereinafter).
As to claims 2 and 12: Although the structure disclosed by Chen in view of Chow shows substantial features of the claimed invention (discussed in paragraphs 9 and 11, respectively, above), it fails to expressly disclose:
[claims 2 and 12] further comprising: a shield contact structure comprising: a contact trench extending from the first major surface into the region of semiconductor material, the contact trench laterally spaced apart from the active trench; and a shield contact layer in the contact trench and electrically coupled to the shield electrode, the shield contact layer comprising a third polycrystalline semiconductor material, wherein the shield conductive layer connects to the shield contact layer in the contact trench, and wherein the shield dielectric layer is disposed between the region of semiconductor material and the shield contact layer.
Burke discloses [claims 2 and 12] further comprising: a shield contact structure (16) comprising: a contact trench (126) extending from the first major surface into the region of semiconductor material (100), the contact trench laterally spaced apart from the active trench (Fig. 1; [0039] and [0040]); and a shield contact layer (154c) in the contact trench and electrically coupled to the shield electrode (154A), the shield contact layer comprising a third polycrystalline semiconductor material (Fig. 1; [0038] and [0047]; polysilicon), and wherein the shield dielectric layer (152) is disposed between the region of semiconductor material and the shield contact layer (Fig. 1; [0047]).
As to wherein the shield conductive layer connects to the shield contact layer in the contact trench, Burke is used to modify Chen in view of Chow and the shield structure comprising the shield conductive layer is provided in the trench, the shield conductive layer in the active trench will be electrically connected to the shield contact layer in the contact trench since the two are electrically connected by Burke.
Given the teachings of Burke, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Chen in view of Chow by employing the well known or conventional features of device fabrication, such as displayed by Burke, by employing a shield contact structure that connects to the active trench in order to couple shield conductors to a common terminal ([0038]).
	
As to claim 19: Although the method disclosed by Chen in view of Chow shows substantial features of the claimed invention (discussed in paragraphs12 above), it fails to expressly disclose:
[claims 2 and 12] further comprising: providing a shield contact structure comprising: a contact trench extending from the first major surface into the region of semiconductor material, the contact trench laterally spaced apart from the active trench; and a shield contact layer in the contact trench and electrically coupled to the shield electrode, the shield contact layer comprising a third polycrystalline semiconductor material, wherein the shield conductive layer connects to the shield contact layer in the contact trench, and wherein the shield dielectric layer is disposed between the region of semiconductor material and the shield contact layer.
Burke discloses [claims 2 and 12] further comprising: a shield contact structure (16) comprising: a contact trench (126) extending from the first major surface into the region of semiconductor material (100), the contact trench laterally spaced apart from the active trench (Fig. 1; [0039] and [0040]); and a shield contact layer (154c) in the contact trench and electrically coupled to the shield electrode (154A), the shield contact layer comprising a third polycrystalline semiconductor material (Fig. 1; [0038] and [0047]; polysilicon), and wherein the shield dielectric layer (152) is disposed between the region of semiconductor material and the shield contact layer (Fig. 1; [0047]).
As to wherein the shield conductive layer connects to the shield contact layer in the contact trench, Burke is used to modify Chen in view of Chow and the shield structure comprising the shield conductive layer is provided in the trench, the shield conductive layer in the active trench will be electrically connected to the shield contact layer in the contact trench since the two are electrically connected by Burke.
Given the teachings of Burke, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Chen in view of Chow by employing the well known or conventional features of device fabrication, such as displayed by Burke, by .

Claims 5, 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chow as applied to claims 1, 11, and 17 above, and further in view of Hsieh (US 2021/0384346 and Hsieh hereinafter).
As to claims 5, 6, and 13: Although the structure disclosed by Chen in view of Chow shows substantial features of the claimed invention (discussed in paragraph 9 and 11, respectively, above), it fails to expressly disclose:
[claims 5 and 13] wherein: the gate electrode comprises a first spacer structure proximate to a first side of the active trench and a second spacer structure proximate to a second side of the active trench; the second side is opposite to the first side in a cross-sectional view; and the dielectric fill structure is interposed between the first spacer structure and the second spacer structure in the cross-sectional view; [claim 6] wherein: the gate conductive layer comprises a first portion over the first spacer structure and a second portion over the second spacer structure; and the dielectric fill structure is interposed between the first portion and the second portion in the cross-sectional view.
Hsieh discloses [claims 5 and 13] wherein: the gate electrode (G) comprises a first spacer (left G) structure proximate to a first side of the active trench and a second spacer (right G) structure proximate to a second side of the active trench (Fig. 3A; [0041]); the second side is opposite to the first side in a cross-sectional view (Fig. 3A; [0041]); and the dielectric fill structure (dielectric between G and  is interposed between the first spacer structure and the second spacer structure in the cross-sectional view (Fig. 3A; [0041]). 
As to [claim 6] wherein: the gate conductive layer comprises a first portion over the first spacer structure and a second portion over the second spacer structure; and the dielectric fill structure is interposed between the first portion and the second portion in the cross-sectional view, when Chen is combined with Hsieh, and the material composition of Chen is modified to the spacer gate structure of Hsieh, the silicide portion (the gate conductive layer) will be formed over each spacer of gate.
The claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing the gate electrode to have a structure from that of Chen as a single gate structure or Hsieh as a spacer structure; if this leads to the anticipated success, in the instant case providing a gate electrode that can control the transistor, it is likely the product not of innovation but of ordinary skill.
	
As to claim 20: Although the structure disclosed by Chen in view of Chow shows substantial features of the claimed invention (discussed in paragraph 12 above), it fails to expressly disclose: wherein: the gate electrode comprises a first spacer structure proximate to a first side of the active trench and a second spacer structure proximate to a second side of the active trench; the second side is opposite to the first side in a cross-sectional view; and the dielectric fill structure is interposed between the first spacer structure and the second spacer structure in the cross-sectional view.
Hsieh discloses wherein: the gate electrode (G) comprises a first spacer (left G) structure proximate to a first side of the active trench and a second spacer (right G) structure proximate to a second side of the active trench (Fig. 3A; [0041]); the second side is opposite to the first side in a cross-sectional view (Fig. 3A; [0041]); and the dielectric fill structure (dielectric between G and above SG) is interposed between the first spacer structure and the second spacer structure in the cross-sectional view (Fig. 3A; [0041]). 
The claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing the gate electrode to have a structure from that of Chen as a single gate structure or Hsieh as a spacer structure; if this leads to the anticipated success, in the instant case providing a gate electrode that can control the transistor, it is likely the product not of innovation but of ordinary skill.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chow as applied to claims 1 and 11 above, and further in view of Kishimoto et al (US 2021/0202704 and Kishimoto hereinafter).
Although the structure disclosed by Chen in view of Chow shows substantial features of the claimed invention (discussed in paragraphs 9 and 11, respectively, above), it fails to expressly disclose:
 wherein: the dielectric fill structure comprises: a first dielectric layer adjacent to the gate conductive layer and the shield conductive layer; a second dielectric layer adjacent to the first dielectric layer; and the first dielectric layer and the second dielectric layer are different materials.
Kishimoto discloses in Fig. 1 and [0035]-[0036] shows the dielectric fill structure comprising two materials, 55 (BPSG) and 57 (thermal oxide), which are two different materials. 	When Kishimoto modifies Chen in view of Chow, the gate conductive layer and the shield conductive layer are separated by the two different materials.
The claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing the dielectric fill to comprise two different materials instead of one material; if this leads to the anticipated success, in the instant case electrically isolating the shield structure from the gate structure, it is likely the product not of innovation but of ordinary skill.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chow in view of Kishimoto as applied to claim 7 above, and further in view of Blank et al (US 2010/0078718 and Blank hereinafter).
Chen in view of Chow in view of Kishimoto discloses in [0035]-[0036] the second dielectric comprises doped silicon glass (BPSG).
the first dielectric layer comprises an undoped silicon glass.
Kishimoto discloses that the two dielectric layers need to be different materials. Blank discloses in [0032] and [0056] that two dielectric layers that can be different and be formed together are USG (undoped silicon glass) and BPSG.
The claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing the dielectric fill to comprise two different materials of Kishimoto in view of Blank; if this leads to the anticipated success, in the instant case electrically isolating the shield structure from the gate structure, it is likely the product not of innovation but of ordinary skill.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/           Primary Examiner, Art Unit 2813